Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Kenneth Haas on 4/13/2021.

The application has been amended as follows: 

1. (Currently Amended) An apparatus comprising: 
logic circuitry configured to: 
receive an identification of a public-safety event, 
associate a plurality of doors or windows with a talkgroup by accessing a database comprising a mapping of the public-safety event to the plurality of doors or windows, and wherein the doors or windows associated with the talkgroup are based on the public-safety event; 
determine officers assigned to the public-safety event; 

receive a Push-to-talk (PTT) talkgroup identification from a radio associated with an officer assigned to the public-safety event, the PTT talkgroup identification identifying the talkgroup; 
receive a location of the radios, and wherein the doors or windows associated with the talkgroup are additionally based on the location of the radios;
determine the plurality of doors or windows from the received talkgroup identification; 
determine control commands for the plurality of doors or windows associated with the talkgroup; and 
a network interface coupled to the logic circuitry, the network interface configured to output the control commands to address of the plurality of doors or windows associated with the talkgroup in order to operate the doors or window.  


2. (Currently Amended) The apparatus of claim 1 wherein the logic circuitry is further configured to: 
receive the public-safety event, and wherein the door or windows associated with the talkgroup are additionally based on 

s or windows comprise at least one of a plurality of doors, a plurality of lights, or a plurality of actuators; and the control commands for the plurality of doors or windows comprises a plurality of commands to lock/unlock the plurality of doors, turn on/off the plurality of lights, or actuate the plurality of actuators.

7. (Currently Amended) The apparatus of claim 1 wherein the logic circuitry also receives a verbal action command and determines the control commands based on both type of doors or windows and the verbal action command.


10. (Canceled)


11. (Currently Amended) A method comprising the steps of: 
receiving an identification of a public-safety event, 
associating a plurality of doors or windows with a talkgroup, wherein the doors or windows associated with the talkgroup are based on the public-safety event; 
determining officers assigned to the public-safety event; 
configuring radios associated with the officers to operate on the talkgroup; 

receiving a location of the radios, and wherein the doors or windows associated with the talkgroup are additionally based on the location of the radios;
determining the plurality of doors or windows from the received talkgroup identification; 
determining control commands for the plurality of doors or windows associated with the talkgroup; 
storing a mapping of the public-safety event to the plurality of doors or windows; and 
outputting the control commands to address of the plurality of doors or windows associated with the talkgroup in order to operate the plurality of doors or windows.


12. (Currently Amended) The method of claim 11 further comprising the step of: receiving the public-safety event; and wherein the doors or windows associated with the talkgroup are additionally based on 

s or windows comprise at least one of a plurality of doors, a plurality of lights or a plurality of actuators; and the control commands for the plurality of doors or windows comprises a plurality of commands to lock/unlock the plurality of doors, turn on/off the plurality of lights, or actuate the plurality of actuators.

Allowable Subject Matter
Claims 1-9 and 11-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is: “associate a plurality of doors or windows with a talkgroup by accessing a database comprising a mapping of the public-safety event to the plurality of doors or windows, and wherein the doors or windows associated with the talkgroup are based on the public-safety event”, and “receive a location of the radios, and wherein the doors or windows associated with the talkgroup are additionally based on the location of the radios; determine the plurality of doors or windows from the received talkgroup identification; determine control commands for the plurality of doors or windows associated with the talkgroup”.  



The closest prior art to Chandler et al. (Pub. No.: US 20160183066 A1) teaches in Para. 25-26, 57, 62, 70, and in FIGS. 4 and 5, talkgroup C may be assigned as a home talkgroup for police officers who may be encouraged to use talkgroup C for communication.  As shown in FIG. 4, display device 404 may display a list of talkgroups 
Chandler fails to teach “associate a plurality of doors or windows with a talkgroup by accessing a database comprising a mapping of the public-safety event to the plurality of doors or windows, and wherein the doors or windows associated with the talkgroup are based on the public-safety event”, and “receive a location of the radios, and wherein the doors or windows associated with the talkgroup are additionally based on the location of the radios; determine control commands for the plurality of doors or windows associated with the talkgroup”, among other limitations.  

The closest prior art to Kim et al. (Pub. No.: US 20170289776 A1) teaches in Para. 42, 142 and 148-150, and in FIGS. 9 and 11, UE may be a non-portable device such as a vehicle mounted device.  The term "UE", can refer to an MTC device.  In step 
Kim fails to teach “associate a plurality of doors or windows with a talkgroup by accessing a database comprising a mapping of the public-safety event to the plurality of doors or windows, and wherein the doors or windows associated with the talkgroup are based on the public-safety event”, and “receive a location of the radios, and wherein the doors or windows associated with the talkgroup are additionally based on the location of the radios; determine the plurality of doors or windows from the received talkgroup identification”, among other limitations.  




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826.  The examiner can normally be reached on Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






Joshua Smith  
/J.S./  
4-14-2021  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477